NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       __________

                                       No. 13-4586
                                       __________

                               MARCIA W. WILLIAMS,
                                          Appellant

                                            v.

                      COMMISSIONER OF SOCIAL SECURITY
                                __________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                               (D.C. No. 3-12-cv-05719)
                     District Judge: Honorable Peter G. Sheridan

                       Submitted Under Third Circuit LAR 34.1(a)
                                    June 24, 2014

   BEFORE: McKEE, Chief Judge, and FUENTES and NYGAARD, Circuit Judges


                          (Opinion Filed: September 11, 2014)

                                       __________

                                        OPINION
                                       __________

NYGAARD, Circuit Judge.


      Marcia W. Williams appeals the denial of her claim for disability benefits. She

argues that the Administrative Law Judge (ALJ) made a number of mistakes that the

District Court did not properly review. We will affirm the District Court’s decision.
       This opinion does not have any precedential value. Therefore, our discussion of

the case is limited to covering only what is necessary to explain our decision to the

parties. Like the District Court, we review the ALJ’s decision to determine if it is

supported by substantial evidence. Burnett v. Commissioner of Social Security

Administration, 220 F.3d 112, 118 (3d Cir. 2000).

       Williams’ 2009 claim of disability is grounded in her complaint that problems

primarily with her back are so severe that she is not able to work. The District Court

decided that the ALJ was right when he ruled that Williams’ statements about the severity

of her symptoms were not credible, and that the rest of the record did not prove that she

meets the definition of disabled under the Social Security Act. 42 U.S.C. § 423(d)(1).

Williams disagrees, pointing to evidence that, she says, both the ALJ and the District

Court ignored, misunderstood or used unfairly. We will discuss each issue separately.

         The ALJ agrees with Williams that she has some health problems. Specifically,

he found that she had severe impairments from lumbar spine degenerative disease,

thoracic spine degenerative disease, and carpal tunnel syndrome. However, in her

application for benefits, Williams said that she could not do any work because severe

pain radiates from her back to her legs and left arm, and this is where her claim unravels. 1

       Williams says that she cannot sit or stand for longer than fifteen minutes, she must

lie down a lot each day, she cannot lift more than five pounds and cannot sleep. Yet,

many doctors, including Williams’ own treating doctor, examined her after she filed her

1
 Though the focus of the claim is upon her back, Williams also says that the ALJ ignored
her carpal tunnel syndrome. We conclude that the ALJ properly ruled that the record she
developed did not provide enough evidence that the carpel tunnel syndrome, either alone
or considered with the other medical issues, prevents her from doing any work.
                                             2
disability claim and could not find evidence that her back was creating these problems.

These doctors consistently reported that Williams had high motor strength in her arms

and legs, good coordination, normal range of movement, and generally normal results in

her neck, respiratory, cardiovascular, abdomen, musculoskeletal, extremeties, and

psychiatric examinations. During office visits, doctors mostly reported that she walked

and moved normally. The diagnostic tests were also consistent with what the doctors

observed: there was evidence only of mild degenerative changes to her spine. Finally,

Williams reported that she was able to take care of herself and a foster child, and was

able to do normal activities of daily living. All of this did not line up with her

complaints.

       The ALJ had some other concerns. When the doctors ruled out her spinal

problems as the source of her severe pain, and suggested she do more tests to explore

other potential causes, Williams generally did not follow up to schedule these tests. The

ALJ appropriately questioned whether this was a reasonable thing to do for someone

reporting such pain. He also pointed to other parts of the record that would cause anyone

to doubt her credibility. She said (while receiving unemployment benefits) that she was

able to work and looking for work, but said at the same time on her disability claim that

her back problems prevented her from working. Also, the Social Security Administration

flagged her claim and conducted a fraud investigation.

       Williams argues that the ALJ used this evidence unfairly. We disagree. Although

these things factored into his credibility determination, the ALJ based his decision on far

more than just these issues. He pointed out contradictions between what Williams’ said

                                              3
about her limitations and her medical record and conduct. The ALJ was on solid ground

when he ruled that he could not rely on Williams’ reports about the level of her pain and

limitations. This finding is entitled to our deference.

       She also says that the rest of the record supports her claim. However, her proof is

little more than general evidence of a mild back problem, and a singular note here and

there that says she had pain or had trouble moving. There is no consistent line of

evidence that supports her claim of disabling pain coming from her back. Finally, she

wants us to rely on a report written by her chiropractor, who did no more than repeat

Williams’ complaints without any medical testing to support it. This evidence is, at best,

weak, falling far short of her burden to prove that she meets legal definition of disabled. 2

       Williams makes a number of other claims: the ALJ ignored evidence that she met

a listed impairment; his residual functional capacity assessment is not supported with

enough evidence; his definition of “light work” is wrong; and, the hypothetical the ALJ

gave to the vocational expert was not accurate. For all of these issues, we find ourselves

mostly repeating our conclusion that the ALJ did a thorough review of the record. He

showed a proper understanding of Williams’ impairments before reaching conclusions

about how they impacted her ability to work. Specifically, we cannot find any problems

with his conclusion that Williams did not meet a listed impairment. The record showed

no more than minor disc degeneration and there was no evidence that it (and carpal


2
 Williams also says that the ALJ did not look at the whole record because he used
“circular logic” by referring to his own document—the Residual Functional Capacity
assessment—to rule on her credibility. Williams misinterprets what the ALJ said. As we
already made clear, the ALJ had a good understanding of the whole record.

                                              4
tunnel syndrome) made her unable to work. We are also convinced that the ALJ’s

residual functional capacity assessment is firmly based in substantial evidence and

accurately reflects the symptoms that the ALJ found credible. 3 On this record, he

properly decided that she could perform a subset of tasks that fell under the definition of

light work and he described these limitations clearly. We did not see any errors here.

Likewise, the hypothetical the ALJ gave to the vocational expert accurately described

Williams’ condition. Therefore, the vocational experts’ testimony was reliable. None of

these arguments convinced us that the District Court and the ALJ were wrong.

       For all of these reasons, we will affirm the District Court’s order.




3
 Williams vaguely says that a medical expert who testified was not able to review the
whole record. However, Williams fails to explain what was missing, why she did not
object at the time it happened, and how it prejudiced her.
                                              5